— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered January 12, 1983, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant contends that the trial court, through its comments and rhetorical questions, improperly conveyed its disbelief to the jury that a defense witness was experiencing a language difficulty. While the record would tend to support the defendant’s contention, the trial court thereafter cured any error by acknowledging the existence of a possible language problem, striking the witness’ prior testimony and permitting the witness to testify de novo with a new interpreter. Moreover, the court properly instructed the jury to disregard the prior testimony in all respects and charged that the credibility of all witnesses was within their sole province. Such actions by the trial court served to dispel any prejudice (see, People v Gonzalez, 38 NY2d 208). Additionally, the evidence of the defendant’s guilt was overwhelming.
The defendant’s remaining contentions with respect to the court’s charge on reasonable doubt are unpreserved for appellate review and we decline to consider them in the interest of justice. Lazer, J. P., Brown, Weinstein and Niehoff, JJ., concur.